DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Set
	Applicant submitted two sets of claims on 12/06/19 with one set of claims having amendments to conform the claims to US practice. Applicant then resubmitted the initial un-amended claims in a later filing on 3/3/20. During a phone conversation with Christopher Wen on 7/7/21 it was confirmed that the amended claims submitted on 12/6/19 should be examined for patentability.

Information Disclosure Statement
The information disclosure statement filed 12/6/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 12/6/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6 recites the first pin element being integrally molded on the second end disk and integrally molded on the first end disk. The specification teaches the first pin element is integrally molded on the second end disk and the second pin element is integrally molded on the first end disk but there is no direction provided by the applicant as to how to integrally mold the first pin element on both end disks nor has applicant provided any working examples of such a configuration and undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the closed position".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 13.

Claim 17 recites the limitation "the adjusting device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 13.
Claim 18 recites the limitation "the adjusting device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 13.
Claim 20 recites the limitation "the adjusting of the filter housing bowl from the closed position into the open position" and “the adjusting device”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…wherein the filter housing bowl is adjusted from the closed position into the open position via the adjusting device.” Additionally, claim 20 depends from claim 16 which is assumed to depend from claim 13 and thus the antecedent basis issues of claim 20 are likewise eliminated with this assumption.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtrup et al. US 2008/0190832 in view of Roy et al. US 2019/0046905.

Claim 1, Schachtrup teaches a filter element comprising: a support structure (10) extending along an axial direction, on which an annular filter medium consisting of filter material (9) is circumferentially arranged, and an annular end disk (12) having a passage opening, a second pin element (23) axially projects form the first end disk laterally spaced apart from the passage opening (fig. 1-6). Schachtrup does not teach a first pin element.
Roy teaches a filter element comprising: a support structure extending along an axial direction circumferentially within an annular filter material, an annular first end disk (116) having a passage opening through which a first pin element (706) is passed so that the first pin element projects out of the passage opening along the axial direction (fig. 1-17). It would have been obvious to one of ordinary skill in the art to use the first pin element of Roy because it allows for confirmation of a proper filter element for the given application to interact with a no filter no run valve (paragraph 3-7).
Claims 2 and 7, Roy further teaches the first pin element and the first end disk are arrange concentrically relative to one another (fig. 1-17); and the first pin element 
Claim 3, Schachtrup further teaches the support structure is formed as a grating structure with a tubular body like geometry which limits a tubular body interior (fig. 1-6) and Roy further teaches the first pin element extends within a tubular body interior (fig. 1-17).
Claims 4 and 9, Schachtrup further teaches further teaches a second end disk (8) which is located opposite the first end disk along the axial direction so that the filter medium is axially arranged between the two end disks, wherein the support structure is connected to the second end disk, the support structure being indirectly connected as being part of the filter element, and projects from the second end disk towards the first end disk (fig. 1-6); and a fastening device (7) is provided on a side of the second end disk facing away from the filter medium that is capable of connecting the filter element to a filter housing cover (fig. 1-6).
Claim 5, Schachtrup in view of Roy do not teach the materials of the first and second pin elements, the support structure or the end disks, though Schachtrup teaches the second pin element and the first end disk are made of the same material (fig. 1-6) and Roy teaches the material of the first pin element and first end disk are made of the same material (fig. 1-17). The use of a common material, such as plastic for the end disks, support structure and pin elements is a well-known technique in the art and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtrup et al. US 2008/0190832 in view of Roy et al. US 2019/0046905 and Baumann et al US 6,706,181.

Schachtrup teaches a preassembly group comprising: a filter housing limiting a housing limiting a housing interior, which comprises an open design filter housing bowl (3) and a filter housing cover (2) for closing the filter housing bowl, the filter housing cover is detachably fastened to the filter housing bowl, a filter element replaceably arranged in the housing interior, the filter element having a support structure (10) extending along an axial direction, on which an annular filter medium consisting of filter material (9) is circumferentially arranged, and an annular end disk (12) having a passage opening, a second pin element (23) axially projects form the first end disk laterally spaced apart from the passage opening, a first valve opening (formed by 21) provided on the filter housing cover, together with which a first valve body (20) forms a first valve device and a second valve opening provided on the filter housing cover together with which a second valve body (17) forms a second valve device (fig. 1-6). Schachtrup does not teach a first pin element or the filter housing cover being insertable in the filter housing bowl.
Roy teaches a filter element comprising: a support structure extending along an axial direction circumferentially within an annular filter material, an annular first end disk 
Baumann teaches a preassembly group comprising a filter housing limiting a housing interior, which comprises an open design filter housing bowl (4) and a filter housing cover (2) for closing the filter housing bowl, the filter housing cover is detachably fastened to the filter housing bowl, a filter element (9) replaceably arranged in the housing interior the filter housing bowl and filter housing cover formed and matched to one another in such a manner that the filter housing cover is insertable in the filter housing bowl (fig. 1). Providing the cover being within the bowl is a recitation of a rearrangement of the connection between the two elements making the cover a male connector and the bowl a female connector that is a functional equivalent and is known configuration in the art as demonstrated by Baumann.	Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtrup et al. US 2008/0190832 in view of Roy et al. US 2019/0046905 and Baumann et al US 6,706,181 and Klein et al. US 2007/0256965.

	Claim 11, Schachtrup in view of Roy and Baumann teach the preassembly group of claim 10 as detailed above and Schachtrup further teaches a filter cell (see below) which comprises a fluid cell housing in which the preassembly group is received but does not teach the filter housing cover is detachably fixed on the fluid cell housing via a bayonet joint.
	Klein teaches an assembly group comprising: a preassembly group (11, 23) and a filter cell which comprises a fluid cell housing (9) in which the preassembly group is received, wherein the filter housing cover (11) is detachably fixed on the fluid cell housing via a bayonet joint (17, 19) (fig. 1-6). It would have been obvious to one of ordinary skill in the art to use a bayonet joint as this allows for a safe and easy change of a filter (paragraph 6-7).
    PNG
    media_image1.png
    717
    731
    media_image1.png
    Greyscale

	Claims 12 and 19, Schachtrup further teaches a filter device and internal combustion engine comprising a filter head (to which the filter cell will inherently be connected) comprising a flange (the portion of the filter head to which the filter cell is inherently connected) and the assembly group as detailed above arranged on the flange .

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13, the closest prior art to Schachtrup, Roy, Baumann and Klein teaches the filter device of claim 12 as detailed above but do not teach an adjusting device via which the filter housing bowl and the pin elements or valve bodies are axially adjustable relative to the filter housing cover between a closed and open position nor would it have been obvious to provide such a configuration in combination with the other claimed features.
Claims 15-18 and 20 are rejected as depending from claim 13.
Claim 14, the closest prior art to Schachtrup, Roy, Baumann and Klein teaches the filter device of claim 12 as detailed above but do not teach the filter head and the assembly group being equipped or matched to one another such that the pin element close the valve openings when the assembly group is not arranged on the filter head nor would it have been obvious to provide such a configuration in combination with the other claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778